


Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
30th day of September 2013, by and between Essent US Holdings, Inc., a Delaware
corporation (the “Company”), and Mary Lourdes Gibbons (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive is currently employed by the Company as its Senior Vice
President, Chief Legal Officer and Assistant Secretary; and

 

WHEREAS, Executive is a party to an employment agreement with the Company, dated
June 2009 (the “Prior Agreement”); and

 

WHEREAS, the Company anticipates that Executive will make material contributions
to the short and long term growth and profitability of the Company and Parent;

 

WHEREAS, the Company desires to continue to employ Executive following the
Effective Date and to enter into this Agreement embodying the terms of such
employment, and Executive desires to enter into this Agreement and to accept
such continued employment, subject to the terms and provisions of this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1.              Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Executive’s employment, (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof,
and (iii) any benefits provided under the Company’s employee benefit plans upon
a termination of employment, in accordance with the terms contained therein.

 

(b)           “Agreement” shall have the meaning set forth in the preamble
hereto.

 

(c)           “Annual Bonus” shall have the meaning set forth in
Section 4(b) hereof.

 

(d)           “Base Salary” shall mean the salary provided for in
Section 4(a) hereof or any increased salary granted to Executive pursuant to
Section 4(a) hereof.

 

(e)           “Board” shall mean the Board of Directors of the Parent.

 

(f)            “Cause” shall mean (i) Executive’s act(s) of gross negligence or
willful misconduct in the course of Executive’s employment hereunder,
(ii) willful and continued failure or refusal by Executive to  perform in any
material respect his duties or responsibilities, (iii) misappropriation (or
attempted misappropriation) by Executive of any material assets or business
opportunities of the Company or any other member of the Company Group, (iv) 
acts of

 

--------------------------------------------------------------------------------


 

embezzlement or material fraud committed (or attempted) by Executive, or at his
direction, (v) Executive’s conviction of or pleading “guilty” or “ no contest”
to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Executive’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (vi) any material violation by Executive of
the policies of the Company, including but not limited to those relating to
sexual harassment or business conduct, or (vii) Executive’s material breach of
this Agreement or breach of the Non-Interference Agreement.  If, within ninety
(90) days subsequent to Executive’s termination for any reason other than by the
Company for Cause, the Company determines that Executive’s employment could have
been terminated for Cause, Executive’s employment will be deemed to have been
terminated for Cause for all purposes, and Executive will be required to
disgorge to the Company all amounts received pursuant to this Agreement to the
extent that they would not have been paid or payable to Executive had such
termination been by the Company for Cause.

 

(g)           “Change of Control” shall mean the first of the following to occur
after the Effective Date, provided that all references to the “Company” within
this subsection (g) shall apply with equal force and effect to the Parent:

 

(i)      Acquisition of Controlling Interest.  Any person or group of persons
acting in concert (other than persons who are employees at any time more than
one year before a transaction) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities, excluding, however, the following: (A) any
acquisition directly from the Company, (B) any acquisition by the Company;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(D) any underwriter temporarily holding securities pursuant to an offering of
such securities. In applying the preceding sentence, an agreement to vote
securities shall be disregarded unless its ultimate purpose is to cause what
would otherwise be Change of Control, as reasonably determined by the Board.

 

(ii)     Change in Board Control.  During any consecutive one-year period
commencing after the Effective Date, individuals who constituted the Board at
the beginning of the period (or their approved replacements, as defined in the
next sentence) cease for any reason to constitute a majority of the Board.  A
new director shall be considered an “approved replacement” director if his or
her election (or nomination for election) was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or were themselves approved replacement directors, but
in either case excluding any director whose initial assumption of office
occurred as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board.

 

(iii)    Merger.  The Company consummates a merger, or consolidation of the
Company with any other corporation unless: (a) the voting securities of the
Company outstanding immediately before the merger or consolidation would
continue to represent

 

2

--------------------------------------------------------------------------------


 

(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no person (other than
persons who are employees at any time more than one year before the transaction)
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities.

 

(iv)    Sale of Assets.  The Company consummates a sale or disposition of all,
or substantially all, of the Company’s assets.

 

(v)     Liquidation or Dissolution.  The Company implements a plan for
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (x) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (y) with
respect to the payment of any amount that constitutes a deferral of compensation
subject to Section 409A of the Code payable upon a Change of Control, a “Change
of Control” shall not be deemed to have occurred unless the Change of Control
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company under
Section 409A(a)(2)(A)(v) of the Code.

 

(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

(i)            “Company” shall have the meaning set forth in the preamble
hereto.

 

(j)            “Company Group” shall mean the Parent together with any direct or
indirect subsidiaries of the Parent.

 

(k)           “Compensation Committee” shall mean the committee of the Board
designated to make compensation decisions relating to senior executive officers
of the Company Group.

 

(l)            “Delay Period” shall have the meaning set forth in Section 13
hereof.

 

(m)          “Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents the performance of Executive’s material
duties for a period of one hundred twenty (120) consecutive days during any
twelve (12) month period.  Any question as to the existence, extent, or
potentiality of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
and paid for by the Company and approved by Executive (which approval shall not
be unreasonably withheld).  The determination of any such physician shall be
final and conclusive for all purposes of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(n)           “Effective Date” means the day immediately prior to the
Registration Date

 

(o)           “Executive” shall have the meaning set forth in the preamble
hereto.

 

(p)           “Good Reason” shall mean, without Executive’s consent, (i) a
material diminution in Executive’s, authority, duties, or responsibilities as
set forth in Section 3 hereof such that Executive is no longer serving in a
senior executive capacity for the Company, (ii) a material reduction in Base
Salary set forth in Section 4(a) hereof or Annual Bonus opportunity set forth in
Section 4(b) hereof (other than pursuant to an across-the-board reduction
applicable to all similarly situated executive officers), (iii) the relocation
of Executive’s principal place of employment (as provided in
Section 3(c) hereof) more than fifty (50) miles from its current Radnor,
Pennsylvania location, or (v) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii), or (iii) above).  Executive acknowledges and agrees that his exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 8(e) hereof. 
Notwithstanding the foregoing, during the Term, in the event that the Board
reasonably believes that Executive may have engaged in conduct that could
constitute Cause hereunder, the Board may, in its sole and absolute discretion,
suspend Executive from performing his duties hereunder, and in no event shall
any such suspension constitute an event pursuant to which Executive may
terminate employment with Good Reason or otherwise constitute a breach
hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(q)           “Long Term Incentive Plan” shall have the meaning set forth in
Section 4(b) hereof.

 

(r)            “LTIP Award” shall have the meaning set forth in
Section 4(b) hereof.

 

(s)            “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as
Exhibit A.

 

(t)            “Parent” shall mean Essent Group Ltd., a Bermuda limited
liability company.

 

(u)           “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.

 

(v)           “Prior Agreement” shall have the meaning set forth in the recitals
hereto.

 

(w)          “Registration Date” means the first date (i) on which the Parent
sells its common shares, par value $0.015 per share in a bona fide, firm
commitment underwriting pursuant to a registration statement under the U.S.
Securities Act of 1933, as amended from time to time or (b) any class of common
equity securities of the Company is required to be registered under Section 12
of the U.S. Securities Exchange Act of 1934, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

(x)           “Release of Claims” shall mean the Release of Claims in
substantially the same form attached hereto as Exhibit B (as the same may be
revised from time to time by the Company upon the advice of counsel to comply
with changes in applicable law).

 

(y)           “Retirement” shall mean Executive’s voluntary termination of
employment without Good Reason either (i) upon satisfaction of the requirements
for late, normal or early retirement under the tax-qualified defined
contribution plan in which Executive is eligible to participate, as defined in
such plan, or (ii) regardless of whether such plan exists, following any date
after which Executive has attained the age of sixty-five (65) and completed no
less than ten (10) years of continuous service with the Company Group.

 

(z)           “Severance Benefits” shall have the meaning set forth in
Section 8(h) hereof.

 

(aa)         “Severance Multiplier”  shall mean an amount equal to one and
one-half (1½).

 

(bb)         “Term” shall mean the period specified in Section 2 hereof.

 

(cc)         “SERP” shall have the meaning set forth in Section 4(d) hereof.

 

Section 2.              Acceptance and Term.

 

The Company agrees to continue to employ Executive, and Executive agrees to
continue to serve the Company, on the terms and conditions set forth herein. 
The Term shall commence on the Effective Date and, unless terminated sooner as
provided in Section 8 hereof, shall continue during the period ending on the
close of business of the three (3) year anniversary of the Effective Date
(the “Initial Term”).  The term of this Agreement shall automatically be
extended for successive one-year periods (“Extension Terms” and, collectively
with the Initial Term, the “Term”) unless either party gives written notice of
non-extension to the other no later than one hundred twenty (120) days prior to
the expiration of the then-applicable Term.  For the avoidance of doubt, in the
event that the Company provides notice of non-extension to Executive in
accordance with this Section 2, such notice and non-extension of the Term shall
not be treated as a termination by the Company without Cause or an event that
constitutes Good Reason, and Executive shall not be entitled to any Severance
Benefits upon such termination of this Agreement.

 

Section 3.              Position, Duties, and Responsibilities; Place of
Performance.

 

(a)           Position, Duties, and Responsibilities.  During the Term,
Executive shall be employed and serve as the Senior Vice President, Chief Legal
Officer and Assistant Secretary of the Company and the Parent (together with
such other position or positions consistent with Executive’s title as the Board
shall specify from time to time) and shall have such duties and responsibilities
commensurate with such titles.  Executive also agrees to serve as an officer
and/or director of any other member of the Company Group, in each case without
additional compensation.  Executive shall report directly to the Chief Executive
Officer of the Company.

 

5

--------------------------------------------------------------------------------


 

(b)           Performance.  Executive shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests.  Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and
(iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder or create a potential business or fiduciary conflict.

 

(c)           Principal Place of Employment.  Executive’s principal place of
employment shall be in Radnor, Pennsylvania, although Executive understands and
agrees that he may be required to travel from time to time for business reasons.

 

Section 4.              Compensation.

 

During the Term, Executive shall be entitled to the following compensation:

 

(a)           Base Salary.  Executive shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $350,000, with increases, if any, as may be approved in writing by the
Compensation Committee; provided, however, that the foregoing shall not preclude
the Company from reducing Executive’s Base Salary as part of an across-the-board
reduction applicable to all similarly situated executive officers of the
Company.

 

(b)           Annual Bonus.  Executive shall be eligible for an annual incentive
bonus award determined by the Compensation Committee in respect of each fiscal
year during the Term (the “Annual Bonus Plan”).  The target Annual Bonus for
each fiscal year, commencing with fiscal year 2014, shall be at least 100% of
Base Salary, with the actual Annual Bonus payable being based upon the level of
achievement of annual Company and individual performance objectives for such
fiscal year, as determined by the Compensation Committee and communicated to
Executive consistent with the Annual Bonus Plan.  The Annual Bonus shall be paid
to Executive at the same time as annual bonuses are generally payable to other
senior executives of the Company subject to Executive’s continuous employment
through the payment date, except as otherwise provided in this Agreement.

 

(c)           Long Term Incentive Plan.  Commencing with the 2014 calendar year,
Executive shall be eligible to participate in the applicable Company long-term
incentive plan (“Long Term Incentive Plan”), with an annual target opportunity
thereunder of at least 50% of Base Salary.  The terms and conditions (e.g.,
performance measures, vesting schedules, allocation between different forms of
equity) of Executive’s long-term incentive awards shall be substantially similar
to the terms and conditions of the long-term incentive awards granted to

 

6

--------------------------------------------------------------------------------


 

other executive officers of the Company, as determined by the Compensation
Committee from time to time (the “LTIP Awards”). The terms and conditions of the
grant of LTIP Awards to Executive under the applicable Company’s Long Term
Incentive Plan shall be set forth in the award agreement relating to the grant
of such LTIP Award.

 

(d)           Supplemental Senior Executive Retirement Plan. Executive shall be
eligible to participate in the Company Supplemental Senior Executive Retirement
Plan (the “SERP”), if and when established.  Executive’s benefits under the SERP
shall be treated consistent with and in the same manner as the benefit of the
other executive officers of the Company who participate in the SERP.

 

Section 5.              Executive Benefits.

 

During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided on no less favorable terms to
similarly situated executive officers of the Company.  Executive shall also be
eligible to participate in the Company’s financial counseling program in effect
from time to time.  Executive shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in each
case provided on no less favorable terms to similarly situated executive
officers of the Company in accordance with the Company policy as in effect from
time to time.  Nothing contained herein shall be construed to limit the
Company’s ability to amend, suspend, or terminate any employee benefit plan or
policy at any time.

 

Section 6.              Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Executive shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Executive by any such documents.

 

Section 7.              Reimbursement of Business Expenses.

 

During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

 

Section 8.              Termination of Employment.

 

(a)           General.  The Term shall terminate earlier than as provided in
Section 2 hereof upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason (including due to Retirement).  Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company

 

7

--------------------------------------------------------------------------------


 

in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group. 
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”

 

(b)           Termination Due to Death, Disability or Retirement.  Executive’s
employment shall terminate automatically upon his death.  The Company may
terminate Executive’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Executive’s receipt of written
notice of such termination.  Employment shall terminate upon Executive’s
Retirement.  Upon Executive’s death or in the event that Executive’s employment
is terminated due to his Disability or Retirement, Executive or his estate or
his beneficiaries, as the case may be, shall be entitled to:

 

(i)      The Accrued Obligations; and

 

(ii)     Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred; and

 

(iii)    Any service-based vesting or service requirements with respect to any
equity grant and other long-term incentive award previously granted to Executive
and then outstanding shall become vested and non-forfeitable as of the date of
termination of Executive’s employment and any performance-based equity grant and
other long-term incentive award previously granted to Executive and then
outstanding that has not been earned as of the date of termination of
Executive’s employment, shall remain outstanding through the last day of the
applicable performance period, without regard for the termination of employment,
and shall be earned at a pro-rata amount (based on the period from the
commencement of the applicable performance period through the date of
termination of Executive’s employment), based on the actual performance for the
applicable performance period, and, in other respects, such awards shall be
governed by the plans, programs, agreements, or other documents, as applicable,
pursuant to which such awards were granted.

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) and (iii) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Non-Interference Agreement.  Following
Executive’s death or a termination of Executive’s employment by reason

 

8

--------------------------------------------------------------------------------


 

of a Disability or Retirement, except as set forth in this Section 8(b),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(c)           Termination by the Company with Cause.

 

(i)      The Company may terminate Executive’s employment at any time with
Cause, effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(ii) or (vi) of the definition of Cause set forth in Section 1(f) hereof, to the
extent that such act or acts or failure or failures to act are curable,
Executive shall be given not less than thirty (30) days’ written notice by the
Board of the Company’s intention to terminate him with Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such thirty (30)
day notice period unless Executive has fully cured such act or acts or failure
or failures to act that give rise to Cause during such period.

 

(ii)     In the event that the Company terminates Executive’s employment with
Cause, he shall be entitled only to the Accrued Obligations.  Following such
termination of Executive’s employment with Cause, except as set forth in this
Section 8(c)(ii)).   Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

 

(d)           Termination by the Company without Cause.  The Company may
terminate Executive’s employment at any time without Cause, effective upon
Executive’s receipt of written notice of such termination.  In the event that
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), Executive shall be entitled to:

 

(i)      The Accrued Obligations; and

 

(ii)     Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred; and

 

(iii)    Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs, as
determined by the Compensation Committee, payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, which amount shall be paid at such time annual
bonuses are paid to other senior executive officers of the Company, but in no
event later than the date that is 2½ months following the last day of the fiscal
year in which such termination occurred; and

 

(iv)    A lump sum payment equal to the Severance Multiplier multiplied by the
sum of (x) Executive’s then-current Base Salary and (y) Executive’s target
Annual

 

9

--------------------------------------------------------------------------------


 

Bonus for the fiscal year in which the date of termination occurs (or if such
target Annual Bonus has not yet been established for such fiscal year, the
target Annual Bonus for the fiscal year prior to the year in which the date of
termination occurs), payable as soon as reasonably practicable following the
date of termination, but in no event later than the date that is 2½ months
following the last day of the fiscal year in which such termination occurred;
and

 

(v)     To the extent permitted by applicable law without any tax or penalty to
Executive or any member of the Company Group and subject to Executive’s election
of COBRA continuation coverage under the Company’s group health plan, for a
period of eighteen (18) months following the date of termination of Executive’s
employment, on the first regularly scheduled payroll date of each month during
such eighteen (18) month period, the Company will pay Executive an amount equal
to the monthly COBRA premium cost for current coverage and ; provided, that the
payments pursuant to this clause (iv) shall cease earlier than the expiration of
the eighteen (18) month period in the event that Executive becomes eligible to
receive comparable health benefits through a new employer.  In the event that
the provision of the continued coverage described herein is legally prohibited,
or could subject either the Company or Executive to any tax or penalty, after
consulting with Executive, the Company shall be permitted to modify such
coverage so as to comply with applicable law and avoid any such tax or penalty;

 

(vi)    Any service-based vesting or service requirements with respect to any
equity grant and other long-term incentive award previously granted to Executive
and then outstanding that would have vested during a number of months following
the date of termination of Executive’s employment equal to the Severance
Multiplier multiplied by twelve (12) shall become vested and non-forfeitable as
of the date of termination of Executive’s employment; provided, that in the
event the termination of Executive’s employment follows a Change of Control, any
service-based vesting or service requirements with respect to any equity grant
and other long-term incentive award previously granted to Executive and then
outstanding shall become fully vested and non-forfeitable as of the date of
termination of Executive’s employment;

 

(vii)   Any performance-based equity grant and other long-term incentive award
previously granted to Executive and then outstanding that has not been earned as
of the date of termination of Executive’s employment, shall remain outstanding
through the last day of the applicable performance period, without regard for
the termination of employment, and shall be earned at a pro-rata amount (based
on the period from the commencement of the applicable performance period through
the date of termination of Executive’s employment), based on the actual
performance for the applicable performance period , and, in other respects, such
awards shall be governed by the plans, programs, agreements, or other documents,
as applicable, pursuant to which such awards were granted; and

 

(viii)  Outplacement services at a level commensurate with Executive’s position
in accordance with the Company’s practices as in effect from time to time.

 

10

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), (v) (vi), (vii) and (viii) above shall immediately terminate,
and the Company shall have no further obligations to Executive with respect
thereto, in the event that Executive breaches any provision of the
Non-Interference Agreement.  Following such termination of Executive’s
employment by the Company without Cause, except as set forth in this
Section 8(d), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.  For the avoidance of doubt, Executive’s
sole and exclusive remedy upon a termination of employment by the Company
without Cause shall be receipt of the Severance Benefits.

 

(e)           Termination by Executive with Good Reason.  Executive may
terminate his employment with Good Reason by providing the Company thirty (30)
days’ written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety  (90) days of Executives knowledge of occurrence of
such event.  During such thirty (30) day notice period, the Company shall have a
cure right, and if not cured within such period, Executive’s termination will be
effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 8(d) hereof.  Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 8(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.  For the avoidance of
doubt, Executive’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits.

 

(f)            Termination by Executive without Good Reason.  Executive may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination.  In the event of a termination of
employment by Executive under this Section 8(f), Executive shall be entitled
only to the Accrued Obligations.  In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason.  Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(g)           Employment following Expiration of the Term.  If Executive’s
employment with the Company continues beyond the expiration of the Term,
Executive shall be considered an “at-will” employee and shall not be entitled to
any payments or benefits under this Agreement upon any subsequent termination of
employment for any reason whatsoever.

 

(h)           Release.  Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to subsection
(b), (d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Executive’s termination of
employment hereunder.  If Executive fails to execute the Release of Claims in
such a timely manner so as to

 

11

--------------------------------------------------------------------------------


 

permit any revocation period to expire prior to the end of such sixty (60) day
period, or timely revokes his acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance Benefits. 
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein.  For the avoidance of
doubt, in the event of a termination due to Executive’s death or Disability,
Executive’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs.

 

Section 9.              Non-Interference Agreement.

 

As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Non-Interference Agreement.  The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts, and the Non-Interference Agreement will survive the termination of
this Agreement for any reason.

 

Section 10.            Representations and Warranties of Executive.

 

Executive represents and warrants to the Company that—

 

(a)           Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

 

(b)           Executive has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

 

(c)           in connection with his employment with the Company, Executive will
not use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.

 

Section 11.            Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

12

--------------------------------------------------------------------------------


 

Section 12.            Set Off; Mitigation.

 

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Executive and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule.  Executive shall not be required to mitigate the amount of any
payment or benefit provided pursuant to this Agreement by seeking other
employment or otherwise, and except as provided in Section 8(d)(iv) hereof, the
amount of any payment or benefit provided for pursuant to this Agreement shall
not be reduced by any compensation earned as a result of Executive’s other
employment or otherwise.

 

Section 13.            Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

(a)           Any payment otherwise required to be made hereunder to Executive
at any date as a result of the termination of Executive’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Executive shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

(b)           Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Code.

 

(c)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(d)           While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be

 

13

--------------------------------------------------------------------------------


 

imposed on Executive as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under
Section 409A of the Code).

 

Section 14.            Golden Parachute Tax Provisions

 

If there is a change in ownership or control of the Company that would cause any
payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar ($1) less than the amount of
the Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”).  If a reduction in the Payments is necessary so that the Payments
equal the Safe Harbor Amount and none of the Payments constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner Executive elects in writing prior to the
date of payment.  If any Payment constitutes nonqualified deferred compensation
or if Executive fails to elect an order, then the Payments to be reduced will be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, will be reduced in the inverse order
of when payment would have been made to Executive, until the reduction is
achieved.  All determinations required to be made under this Section 14,
including whether and when the Safe Harbor Amount is required and the amount of
the reduction of the Payments and the assumptions to be utilized in arriving at
such determination, shall be made by an independent certified public accounting
firm selected by or acceptable to the Company and Executive (the “Accounting
Firm”).  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

Section 15.            Successors and Assigns; No Third-Party Beneficiaries.

 

(a)           The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Executive’s prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided,
however, that in the event of a sale of all or substantially all of the assets
of the Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith.

 

(b)           Executive.  Executive’s rights and obligations under this
Agreement shall not be transferable by Executive by assignment or otherwise,
without the prior written consent of the Company; provided, however, that if
Executive shall die, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or if there be no such designee, to Executive’s
estate.

 

14

--------------------------------------------------------------------------------


 

(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 15(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

 

Section 16.            Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 17.            Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 18.            Governing Law and Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY EXECUTION OF THIS AGREEMENT,
THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

Section 19.            Notices.

 

(a)           Place of Delivery.  Every notice or other communication relating
to this Agreement shall be in writing, and shall be mailed to or delivered to
the party for whom or which it is intended at such address as may from time to
time be designated by it in a notice mailed or delivered to the other party as
herein provided; provided, that unless and until some other address be so
designated, all notices and communications by Executive to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records.

 

(b)           Date of Delivery.  Any notice so addressed shall be deemed to be
given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 20.            Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 21.            Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.

 

Section 22.            Indemnification.

 

The Company shall extend to Executive (i) the same indemnification arrangements
that are generally provided to other similarly situated executive officers of
the Company, including after termination of employment, and (ii) the maximum
indemnification rights that are allowable under applicable law as well as under
the Company’s memorandum of association or bye-laws.

 

Section 23.            Clawback.

 

All payments made pursuant to this Agreement are subject to the “clawback”
obligations of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Act, as may be amended from time to time, and any other “clawback” obligations
pursuant to applicable law, rules, and regulations.

 

Section 24.            Legal Fees

 

The Company shall pay or reimburse Executive for reasonable and documented legal
fees incurred by Executive in connection with the preparation and negotiation of
this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 25.            Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 26.            Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable data format
(.pdf) file or image file attachment.

 

*              *              *
[Signatures to appear on the following page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

ESSENT US HOLDINGS, INC.

 

 

 

 

 

 

 

 

/s/ Mark A. Casale

 

 

By: Mark A. Casale

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Mary Lourdes Gibbons

 

 

Mary Lourdes Gibbons

 

 

 

 

 

 

For purposes of Section 3(a) and 4(c) (and any related provisions of this
Agreement relating to LTIP Awards):

 

 

 

 

 

 

 

ESSENT GROUP LTD.

 

 

 

 

 

 

 

 

/s/ Mark A. Casale

 

 

By: Mark A. Casale

 

 

Title: President and CEO

 

 

[Signature Page to Lawrence McAlee Employment Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with, Essent
US Holdings, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, I agree to the following:

 

Section 1.              Confidential Information.

 

(a)           Company Group Information.  I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group.  In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and thereafter, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company,
any Confidential Information that I obtain or create.  I further agree not to
make copies of such Confidential Information except as authorized by the
Company.  I understand that “Confidential Information” means information that
the Company Group has developed, acquired, created, compiled, discovered, or
owned or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential.  I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how, including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property.  Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly known through no unauthorized disclosure by me
or others who were known to me to be under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event, to the extent permitted by law, I will give the Company prompt
written notice thereof so that the Company Group may seek an appropriate
protective order and/or waive in writing compliance with the confidentiality
provisions of this Confidentiality, Non-Interference, and Invention Assignment
Agreement (this “Non-Interference Agreement”).

 

(b)           Former Employer Information.  I represent that my performance of
all of the terms of this Non-Interference Agreement as an employee of the
Company has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my

 

--------------------------------------------------------------------------------


 

employment with the Company, and I will not disclose to any member of the
Company Group, or induce any member of the Company Group to use, any
developments, or confidential or proprietary information or material I may have
obtained in connection with employment with any prior employer in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer.

 

Section 2.              Developments.

 

(a)           Developments Retained and Licensed.  I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, improvements, and trade secrets that I can demonstrate were
created or owned by me prior to the commencement of my employment (collectively
referred to as “Prior Developments”), which belong solely to me or belong to me
jointly with another, that relate in any way to any of the actual or proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments.  If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant each member of the Company Group, and each member of
the Company Group shall have, a non-exclusive, royalty-free, irrevocable,
perpetual, transferable worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Development as part of or in connection with
such product or process.

 

(b)           Assignment of Developments.  I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.  If any
Developments cannot be assigned, I hereby grant to the Company Group

 

2

--------------------------------------------------------------------------------


 

an exclusive, assignable, irrevocable, perpetual, worldwide, sublicenseable
(through one or multiple tiers), royalty-free, unlimited license to use, make,
modify, sell, offer for sale, reproduce, distribute, create derivative works of,
publicly perform, publicly display and digitally perform and display such work
in any media now known or hereafter known.  Outside the scope of my service,
whether during or after my employment with any member of the Company Group, I
agree not to (i) modify, adapt, alter, translate, or create derivative works
from any such work of authorship or (ii) merge any such work of authorship with
other Developments.  To the extent rights related to paternity, integrity,
disclosure and withdrawal (collectively, “Moral Rights”) may not be assignable
under applicable law and to the extent the following is allowed by the laws in
the various countries where Moral Rights exist, I hereby irrevocably waive such
Moral Rights and consent to any action of the Company Group that would violate
such Moral Rights in the absence of such consent.

 

(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, and any other
format.  The records will be available to and remain the sole property of the
Company Group at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

 

(d)           Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in all commercially reasonable ways to
secure the rights of the Company Group in the Developments and any copyrights,
patents, trademarks, service marks, database rights, domain names, mask work
rights, moral rights, and other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation.  If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact to act for and in my behalf and stead to execute
and file any such applications or records and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance, and
transfer of letters patent or registrations thereon with the same legal force
and effect as if originally executed by me.  I hereby waive and irrevocably
quitclaim to the Company any and all claims, of any nature whatsoever, that I
now or

 

3

--------------------------------------------------------------------------------


 

hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.

 

Section 3.              Returning Company Group Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

 

Section 4.              Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.              Restrictions on Interfering.

 

(a)           Non-Competition.  During the period of my employment with the
Company (the “Employment Period”) and the Post-Termination Non-Compete Period, I
shall not, directly or indirectly, individually or on behalf of any person,
company, enterprise, or entity, or as a sole proprietor, partner, stockholder,
director, officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities, within the United States or
any other jurisdiction in which the Company Group is actively engaged in
business; provided that I shall be permitted to own securities of a public
company not in excess of one percent (1%) of any class of such securities and
such ownership shall not, by itself, violate the terms of this Section 5(a).

 

(b)           Non-Interference.  During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities.

 

(c)           Definitions.  For purposes of this Non-Interference Agreement:

 

(i)      “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, supplier, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided services, or with whom I
transacted business, or whose identity became known to me in connection with my
relationship with or employment by the Company.

 

4

--------------------------------------------------------------------------------


 

(ii)     “Competitive Activities” shall mean mortgage insurance or reinsurance
or any business activities in which any member of the Company Group is engaged
(or has committed plans to engage) during the Employment Period.

 

(iii)    “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group;
(B) hiring any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

 

(iv)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 

(v)     “Post-Termination Non-Compete Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the eighteen (18) month anniversary of such date of termination.

 

(vi)    “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the eighteen (18) month anniversary of such date of
termination.

 

(d)           Non-Disparagement.  I agree that during the Employment Period, and
at all times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, employees or shareholders in any respect or make any
comments concerning any aspect of my relationship with any member of the Company
Group or any conduct or events which precipitated any termination of my
employment from any member of the Company Group.  However, my obligations under
this subparagraph (d) shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.

 

Section 6.              Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical

 

5

--------------------------------------------------------------------------------


 

and temporal scope and in all other respects and are essential to protect the
value of the business and assets of the Company Group.  I acknowledge further
that the restrictions and limitations set forth in this Non-Interference
Agreement will not materially interfere with my ability to earn a living
following the termination of my employment with the Company and that my ability
to earn a livelihood without violating such restrictions is a material condition
to my employment with the Company.

 

Section 7.              Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Non-Interference Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Non-Interference Agreement,
which shall be given full effect without regard to the invalid portions.  If any
of the covenants contained herein are held to be invalid or unenforceable
because of the duration of such provisions or the area or scope covered
thereby, I agree that the court making such determination shall have the power
to reduce the duration, scope, and/or area of such provision to the maximum
and/or broadest duration, scope, and/or area permissible by law, and in its
reduced form said provision shall then be enforceable.

 

Section 8.              Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to injunctive relief, specific performance, or other equitable relief by a court
of appropriate jurisdiction in the event of any breach or threatened breach of
the terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach. 
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

Section 9.              Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or

 

6

--------------------------------------------------------------------------------


 

provide documents (in a deposition, court proceeding, or otherwise) that in any
way relates to my employment by the Company and/or any other member of the
Company Group, to the extent permitted by law, I will give prompt notice of such
request to the Company and will make no disclosure until the Company and/or the
other member of the Company Group has had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure.

 

Section 10.            General Provisions.

 

(a)           Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  FURTHER, I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

 

(b)           Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.

 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.

 

(d)           Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company or of any business or division of the Company for
which I provide services, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to
Section 2(a) may be assigned to any third party by the Company without my
consent.

 

(e)           Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

 

*              *              *

 

7

--------------------------------------------------------------------------------


 

I, Mary Lourdes Gibbons, have executed this Confidentiality, Non-Interference,
and Invention Assignment Agreement on the respective date set forth below:

 

 

Date: September 30, 2013

/s/ Mary Lourdes Gibbons

 

(Signature)

 

 

 

 

 

 

 

Mary Lourdes Gibbons

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x           No Developments or improvements

 

o            Additional Sheets Attached

 

Signature of Executive:

/s/ Mary Lourdes Gibbons

 

 

Print Name of Executive: Mary Lourdes Gibbons

 

Date: September 30, 2013

 

--------------------------------------------------------------------------------

 

Exhibit B

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated September 30, 2013, with Essent US Holdings, Inc.
(my “Employment Agreement”)), and other good and valuable consideration, I, Mary
Lourdes Gibbons, for and on behalf of myself and my heirs, administrators,
executors, and assigns, effective as of the date on which this release becomes
effective pursuant to its terms, do fully and forever release, remise, and
discharge each of the Company, the Parent, and each of their respective direct
and indirect subsidiaries and affiliates, and their respective successors and
assigns, together with their respective officers, directors, partners,
shareholders, employees, and agents (collectively, the “Group”), from any and
all claims whatsoever up to the date hereof that I had, may have had, or now
have against the Group, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, the Employee Retirement Income Security Act of 1974 and the Equal Pay Act,
each as may be amended from time to time, and all other federal, state, and
local laws, the common law, and any other purported restriction on an employer’s
right to terminate the employment of employees.  The release contained herein is
intended to be a general release of any and all claims to the fullest extent
permissible by law.

 

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.

 

I expressly acknowledge and agree that I —

 

--------------------------------------------------------------------------------


 

·              Am able to read the language, and understand the meaning and
effect, of this Release;

 

·              Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

 

·              Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

·              Acknowledge that, but for my execution of this Release, I would
not be entitled to the Severance Benefits;

 

·              Understand that, by entering into this Release, I do not waive
rights or claims under ADEA that may arise after the date I execute this
Release;

 

·              Had or could have had [twenty-one (21)][forty-five (45)](1) days
from the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

·              Have not relied upon any representation or statement not set
forth in this Release or my Employment Agreement made by the Company or any of
its representatives;

 

·              Was advised to consult with my attorney regarding the terms and
effect of this Release; and

 

·              Have signed this Release knowingly and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age

 

--------------------------------------------------------------------------------

(1)         To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

2

--------------------------------------------------------------------------------


 

discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer.  To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date.  I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN DELAWARE BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY EXECUTION OF THIS RELEASE, I
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.  FURTHER, I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION

 

3

--------------------------------------------------------------------------------


 

WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

 

 

 

Mary Lourdes Gibbons

 

Date:

 

4

--------------------------------------------------------------------------------
